Filing Date: 05/15/2020
Claimed Priority Date: 05/20/2019 (Provisional 62/850,489)
Applicants: Lee et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the Application filed on 05/15/2020 and                          the Preliminary Amendment filed on 06/23/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/874,889 filed on 05/15/2020 has been entered. Applicant cancelled claims 4-6, and 13-20. Accordingly, pending in this Office action are claims 1-3 and 7-12.

Specification

The disclosure is objected to because of the following informalities:
- Par. [0012]: The paragraph recites “FIG. 5 illustrates a cross-sectional view of the electronic device structure of FIG. 4 after forming the bottom isolation dielectric according to one or more embodiments” which seems to be a substantial repetition of the disclosure of Par. [0011]. Consider amending to -- FIG. 5 illustrates a cross-sectional view of the electronic device structure of FIG. 4 after removing the capping layer according to one or more 
- Par. [0032], L. 1: amend to -- A liner 150 on a top 131 and sides 132 of the sacrificial film 130--, in accordance with the disclosure at Par. [0030], L. 1 and Fig. 1.
- Par. [0033], L. 5-6: amend to -- a continuous capping layer 210 does not form below the top 20%, 10% or 5% of the height of the liner 150--.
- Par. [0046], L. 2: amend to -- the gate stacks 140a, 140b--, in accordance with the disclosure at Par. [0029], L. 3 and Fig. 1.
- Par. [0048], L. 1: amend to -- Referring to FIGS. 11 through 14--, as the Drawings only consist of Figs. 1-14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended Claim 1 recites “forming a capping layer on a barrier layer by directionally sputtering, from an angle, a capping layer material on a top surface of the barrier layer and substantially none on a side surface of the barrier layer, the capping layer extending less than 20% of the height of the barrier layer, and the barrier layer on a sacrificial film on a pair of gate stacks on a substrate” at L. 2-6. 
However, the disclosure as originally filed only supports: an optional barrier layer 135 on the substrate 110, the barrier being on sides of the sacrificial film 130; a liner 150 on a top 131 and sides 132 of the sacrificial film 130; and a capping layer 210 former on the liner 150, such that the capping material is substantially only on the top of the liner 150; the continuous capping layer does not form below the top 20% of the height of the liner 150; and the capping layer 210 is deposited on the top of the liner 150 using a selective physical vapor deposition (SPVD) process, wherein the SPVD process comprises directionally sputtering capping layer 210 material from an angle to cover the top of the liner 150 and substantially none of the sides of the liner (see, e.g., Fig. 4 and Par. [0031]-[0033],[0035]). 
Accordingly, the amendments to claim 1 directed in part to steps of forming an arrangement of a capping layer and a barrier layer constitute new matter. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.
Claims 2-3 and 7-12 depend from claim 1, thus inherit the deficiencies identified supra.
Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose a method of forming an electronic device comprising steps of forming a bottom isolation layer between a pair of gate stacks, and having some aspects similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814